Citation Nr: 1524623	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-16 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to an initial compensable rating for status post right knee lateral meniscus tear.  

3.  Entitlement to an initial compensable rating prior to December 23, 2010, and 20 percent from November 26, 2013, for urethral stricture, previously claimed as a urinary tract disorder.  

4.  Entitlement to service connection for a disorder of the upper extremities, previously claimed as bilateral elbow pain with paralysis of the hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to May 1997, July 1999 to September 2007, and from February 2010 to December 2010.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2012, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic (i.e., paperless) claims file, so it is of record.  

In September 2013, the Board remanded the claims for additional development and adjudicative action.  The case was returned to the Board for further appellate review.  

The Board also notes that additional evidence was forwarded to the Board after the most recent SSOC.  The Veteran has waived initial RO consideration of the new evidence in conjunction with his claims.  38 C.F.R. § 20.1304 (c) (2014).

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).  

The issues of entitlement to an initial compensable rating prior to December 23, 2010, and 20 percent from November 26, 2013, for urethral stricture, previously claimed as a urinary tract disorder, and entitlement to service connection for a disorder of the upper extremities, previously claimed as bilateral elbow pain with paralysis of the hands, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  A ratable hearing loss disability for VA compensation purposes has not been diagnosed or otherwise shown to exist since the filing of this other claim.  

2.  Prior to October 2, 2014, the Veteran's status post right knee lateral meniscus tear is manifested by subjective complaints of pain with no objective evidence of recurrent subluxation or lateral instability.  

3.  As of October 2, 2014, the Veteran's status post right knee lateral meniscus tear is manifested by subjective complaints of pain with objective evidence of slight lateral instability and the presence of degenerative joint disease (arthritis).  


CONCLUSIONS OF LAW

1.  The criteria are not met, however, for entitlement to service connection for hearing loss.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).  

2.  Prior to October 2, 2014, the criteria for a compensable disability rating for the Veteran's status post right knee lateral meniscus tear are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 414, 4.71a, Diagnostic Code (DC) 5257 (2014).  

3.  As of October 2, 2014, the criteria for a 10 percent rating, and no higher, for the Veteran's status post right knee lateral meniscus tear are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 414, 4.71a, DC 5257 (2014).  

4.  As of October 2, 2014, the criteria for a separate 10 percent rating, and no higher, for the Veteran's degenerative joint disease (arthritis) of the right knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 414, 4.71a, DC 5003 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2014).  

The Veteran was provided this required notice and information for establishing his entitlement to service connection for his disabilities in a June 2008 letter, prior to the initial adjudication of his claims in the April 2009 rating decision at issue, so in the preferred sequence (keeping in mind his claims arose in this context).  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

With respect to the increased-rating claim, he is challenging the initial evaluation assigned following the granting of service connection for his right knee disability.  The Court has held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been satisfied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  So in this circumstance VA does not have to provide additional VCAA notice concerning these "downstream" disability rating and effective date elements of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  

An October 2009 SOC adjudicated this downstream claim after the Veteran had expressed his timely disagreement with the initial rating assigned for his right knee disability.  Therefore, he has received all essential notice, has had a meaningful opportunity to participate effectively in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  Neither he nor his representative has alleged any prejudice with regard to the content or timing of the notice he was provided, certainly not shown that any such error is outcome determinative of the claims.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA also has a duty to assist the Veteran with these claims by obtaining all potentially relevant records and providing an examination or obtaining a medical opinion when needed to assist in making a decision on the claims.  Here, to satisfy this additional obligation, the Veteran's VA records and identified private treatment records have been obtained and associated with the electronic file for consideration. 

He was also provided VA compensation examinations that, collectively, contain a description of the history of the disability at issue, document and consider the relevant medical facts and principles, and record the relevant findings for evaluating his right knee disability in relation to the applicable rating criteria.  He was also afforded VA examinations for his service-connection claim, which contain opinions regarding the etiologies of these other claimed disabilities, including especially in terms of any potential relationship with his military service.  Therefore, VA's duty to assist with respect to obtaining all relevant records, examinations, and opinions has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Finally, as already alluded to, the Veteran also testified at a travel board hearing before the Board.  The hearing was in compliance with proper procedure as the presiding VLJ, the undersigned, explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate them.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Veteran and his representative have not made the RO or the Board aware of any additional evidence still needing to be obtained in order to fairly decide these claims.  They have been given ample opportunity to present evidence and argument in support of these claims, including as mentioned during the hearing.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the appeal of these claims has been obtained and they are ripe for appellate review.  VA has complied with all procedural due process requirements.  See 38 C.F.R. § 3.103 (2014).  

II.  The Merits of the Service Connection Claim

Service connection may be established for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a chronic (permanent) worsening of the condition beyond its natural progression.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to service connection generally requires having: (1) competent and credible evidence of current disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a correlation ("nexus") between the disease or injury in service and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For a showing of chronic disease in service, or within an applicable presumptive period, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  However, service connection based on a theory of continuity of symptomatology is applicable only for those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  By regulation, sensorineural hearing loss is subject to service connection based on continuity of symptomatology as an "organic disease of the nervous system".  Moreover, VBA's M21-1MR has a section titled "Determining Impaired Hearing as a Disability," which includes the following note: "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is incapable of opining on matters requiring medical knowledge. In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

That said, laypersons also have been found not competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Hearing Loss

At the April 2012 Board hearing, the Veteran testified that he has difficulty hearing in his right ear.  He explained that his hearing impairment is due to the reduced outer hair cell function of the right ear and thus, service connection is warranted for his hearing loss.  See the April 2012 Board hearing transcript.  

For the purpose of applying the laws administered by VA, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In this case, the evidence does not reflect hearing loss of this required minimal severity.  In June 2008, the Veteran was afforded a VA examination.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
10
LEFT
10
10
5
10
5

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The examiner noted that the reflex pattern was abnormal, but otherwise, external auditory canals were clear, and both tympanic membranes were within normal limits.  The Veteran was assessed with hearing within normal limits bilaterally.  

In July 2008, the Veteran underwent a general VA examination.  According to the examination report, the Veteran's pinna canal, external canal, and tympanic membrane were normal for both ears.  There was no discharge present in the ears, and the examiner described the Veteran's hearing as being grossly normal.  The examiner concluded that there was no evidence of hearing loss.  

A third audiological examination was conducted in November 2013.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
5
10
LEFT
5
0
0
0
10

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and left ear.  The examiner noted that the Veteran's acoustic immittance, ipsilateral acoustic reflexes, and contralateral acoustic reflexes were all normal.  Ear canals were free of cerumen and tympanic membranes were unremarkable.  He was diagnosed with normal hearing in both ears.  

A fourth and final VA audiological examination was given in October 2014.  The Veteran reported to the examiner his trouble understanding speech as well as reduced outer hair cell function in the right ear.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
10
LEFT
5
5
5
5
10

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and left ear.  The examiner noted that the Veteran's acoustic immittance was normal, and his ipsilateral and contralateral acoustic reflexes were both abnormal.  The Veteran was assessed with hearing within normal limits bilaterally, and his symmetrical outer hair cell function at both ears was within normal limits as well.  

Based on those audiometric findings, service connection for hearing loss is not warranted since there is not the required indication of a currently ratable hearing loss disability according to VA standards defined in § 3.385.  In the absence of suggestion the Veteran has a ratable disability owing to hearing loss, service connection cannot be established because there is no present-day disability to relate or attribute to his military service.  See Shedden, 381 F.3d at 1166-67 (holding, in relevant part, that service connection requires the existence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted).

Because the Veteran does not have a ratable hearing loss disability for VA compensation purposes, he does not meet the threshold element of this service-connection claim.  Therefore, it is unnecessary for the Board to address the remaining elements of this claim, such as whether there is evidence of hearing loss during his service, and whether there is evidence of a nexus, or alternatively, evidence of continuing symptoms since his service.  

The Board has considered his reports of difficulty hearing.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The preponderance of the evidence is against this claim for service connection for a hearing loss disability, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) (2014).  Thus, this hearing loss claim, unlike the claim for tinnitus, is being denied.  

III.  The Merits of the Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  All reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a "staged" rating are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  VA adjudicators must consider whether to assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others.  The Court since has extended this practice even to established ratings, so not just initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Court has held that VA must analyze evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other DCs assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases involving arthritis).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id. at 36.  When the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 regarding arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

It is the intention of the rating schedule to recognize any painful, unstable or malaligned joint, due to healed injury, by assigning at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59 (2014).  The Court in Burton v. Shinseki expressly determined that 38 C.F.R. § 4.59 provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  25 Vet. App. 1, 4-5 (2014).  

When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Status Post Right Knee Lateral Meniscus Tear

The Veteran's service-connected right knee disability is currently evaluated under 38 C.F.R. § 4.71a, DC 5257.  Under DC 5257, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe.  The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," under 38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

Under DC 5260, limitation of flexion of the leg, a 0 percent (noncompensable) rating is assigned when flexion is limited to 60 degrees.  A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  

Under DC 5261, a 0 percent (noncompensable) rating is assigned for a limitation of extension of the leg to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is assigned in the case of extension limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is assigned for limitation of extension to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5261.  

Under DC 5003, which pertains to degenerative arthritis, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint involved.  However, if the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating will be applied if limitation of motion is established by X-ray findings and objective evidence of limitation of motion, such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2014). 

A claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997). For a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under DC 5260 or 5261 need not be compensable but must at least meet the criteria for a noncompensable rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  Separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2014).  

VA's General Counsel has considered a hypothetical situation in which a knee disability was evaluated under DC 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that DC 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.  

The Veteran contends a compensable rating is warranted for his service-connected right knee disability.  

In July 2008, the Veteran was afforded a VA general medical examination.  He reported a history of an injury to his right knee while jumping off of a Humvee during his military service in October 2006.  He was assessed with a partial tear in the lateral meniscus in April 2007.  The Veteran denied having any flare-ups associated with his right knee.  He also denied a history of weakness, paralysis, paresthesias, and numbness associated with the right knee.  

Upon physical examination testing, the VA examiner noted that his gait was normal.  There was no evidence of joint swelling, effusion, tenderness, laxity, ankylosis, or the presence of a joint prosthesis.  There were no objective joint abnormalities or evidence of inflammatory arthritis.  Neurological testing reflected normal coordination, normal orientation, and a negative Romberg's sign.  There was no evidence of sensory loss or motor loss, and deep tendon reflexes were all normal.  Range of motion testing reflected right knee flexion to 140 degrees and extension to 0 degrees with no pain on motion.  The examiner noted no increase in loss of range of motion due to pain, weakness, fatigue, or lack of endurance.  X-ray testing reflected normal radiographs for the right knee, and the VA examiner assessed the Veteran with no disability or loss of function of the right knee.  

In November 2013, the Veteran underwent his second VA examination for his service-connected right knee disability.  The Veteran reported having flare-ups associated with his service-connected right knee disability.  He explained his inability to climb stairs, carry books, as well as difficulty driving long distances.  

Upon physical examination testing, the examiner found no evidence of tenderness or pain to palpation of the joint line or soft tissues of the right knee.  Anterior instability, posterior instability, and medial-lateral instability were all normal for the right knee, and there was no evidence or history of recurrent patellar subluxation/dislocation.  There was also no evidence of "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The examiner noted the presence of a right meniscal tear with frequent episodes of joint pain in the right knee.  Muscle strength testing reflected normal strength for right knee flexion and right knee extension.  Range of motion testing showed right knee flexion to 100 degrees and extension to 0 degrees with no objective evidence of painful motion.  Upon repetitive-use testing with three repetitions, right knee flexion was to 100 degrees and extension to 0 degrees.  The examiner noted that the Veteran has additional limitation in range of motion of the right knee after repetitive-use testing as well as functional loss and/or functional impairment of the knee, with contributing factors of less movement than normal and excess fatigability.  X-ray testing showed no signs of arthritis or patellar subluxation.  

A third VA examination was performed in October 2014 in order to evaluate the current severity of the service-connected right knee disability.  The Veteran reported experiencing right knee pain approximately 80 percent of the time, along with instability of the right knee.  He rated the pain at an 8 out of 10 in terms on severity, with the average pain being a 4 out of 10.  The Veteran informed the examiner of his difficulties with squatting, climbing stairs, and running due to right knee pain.  

Physical examination testing revealed no tenderness or pain to palpation for joint line or soft tissues of the knee.  Muscle strength testing reflected normal strength for right knee flexion and right knee extension.  Anterior instability, posterior instability, and medial-lateral instability were all abnormal for the right knee, resulting in 1+ (0-5 millimeters).  There was no evidence or history of recurrent patellar subluxation/dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  Range of motion testing showed flexion to 130 degrees with painful motion beginning at 110 degrees and extension to 0 degrees with no objective evidence of painful motion.  After repetitive-use testing with three repetitions, range of motion testing was noted as being flexion to 130 degrees and extension to 0 degrees.  The examiner noted no additional limitation in range of motion of the right knee following repetitive-use testing.  On the other hand, the examiner reported functional loss and/or functional impairment of the right knee, with contributing factors of less movement than normal, pain on movement, and crepitus with range of motion.  X-ray testing revealed degenerative arthritis of the right knee and no evidence of patellar subluxation.  The examiner diagnosed the Veteran with right knee lateral meniscus tear status post arthroscopy, chondromalacia patella, and degenerative joint disease.  

VA and private treatment records reflect continuing treatment for the Veteran's service-connected right knee disability.  In a December 2013 private medical statement, a private physician notes the Veteran's continuing knee problems with a recent magnetic resonance imaging (MRI) conducted in November 2013 showing findings of a lateral meniscus tear, lateral meniscus cyst, scar tissue of lateral meniscus, and synovitis.  

Based upon the evidence of record, the Board finds that a compensable rating is not warranted for the Veteran's service-connected right knee disability prior to October 2, 2014, under DC 5257.  As previously stated, in order to warrant a compensable rating under DC 5257, the evidence must show slight recurrent subluxation or lateral instability.  Such as not been shown in this case.  The July 2008 and November 2013 examiners found no evidence of instability or subluxation.  

The Board has also considered other possible rating codes for a higher rating for the Veteran's service-connected right knee disability prior to October 2, 2014; however, there is no evidence of ankylosis.  As stated above, range of motion testing conducted at the July 2008 and November 2013 VA examinations showed right knee flexion to 140 degrees and 100 degrees and extension to 0 degrees.  Such findings are not indicative of ankylosis.  Similarly, there is no evidence of flexion being limited to 45 degrees, extension limited to 5 degrees, dislocation of the semilunar cartilage, removal of the semilunar cartilage, impairment of the tibia and fibula for evaluation, or evidence of genu recurvatum.  Thus, DCs 5256, 5258, 5259, 5260, 5261, 5262, and 5263 are not for application in this case and do not provide a higher rating for the service-connected right knee disability.  See 38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5262, and 5263 (2014).  

Under VAOPGCPREC 23-97, separate ratings under DC 5257 and DC 5003 may be assigned.  In this case, however, there is no evidence of arthritis in the right knee prior to October 2, 2014.  The July 2008 examiner noted that x-ray testing reflected normal results for the right knee, and the November 2013 examiner stated that x-ray testing showed no signs of arthritis.  See 38 C.F.R. § 4.71a, DC 5003.  

The presence of pain is contemplated in the current rating criteria.  What is of equal importance is the remaining functional use.  See Deluca, 8 Vet. App. at 206-07.  The July 2008 examiner noted no increase in loss of range of motion due to pain, weakness, fatigue or lack of endurance.  The November 2013 examiner reported additional limitation in range of motion after repetitive-use testing with contributing factors of lessened movement and excess fatigability.  However, range of motion testing at the November 2013 reflected flexion to 100 degrees and extension to 0 degrees.  Upon repetitive-use testing, right knee flexion was again to 100 degrees and extension to 0 degrees.  The Board acknowledges the examiner's conclusion that there was additional limitation of motion upon repetitive-use testing as well as functional loss and/or functional impairment, but such is not supported by the objective evidence of record.  There is no indication that pain, weakness, and fatigability have caused functional loss greater than that contemplated by the 0 percent rating assigned.  The degree of limitation of motion is contemplated in the current rating.  Therefore, the Board finds that the holding in DeLuca and the provisions of 38 C.F.R. §§ 4.40 and 4.45 does not provide a basis for a higher rating prior to October 2, 2014.  

On the other hand, the Board finds a compensable rating of 10 percent is warranted for the Veteran's service-connected right knee disability under DC 5257, as of October 2, 2014.  As previously reported, at the most recent VA examination in October 2014, the examiner reported the Veteran's right knee anterior instability, posterior instability, and medial-lateral instability were all abnormal, with findings of 1+ (0-5 millimeters) out of 3 for each.  Such findings are indicative of slight instability under DC 5257.  

However, the Board finds that a rating higher than 10 percent under DC 5257 is not warranted as of October 2, 2014.  In this case, the October 2014 examiner noted the Veteran's medial-lateral instability as being a 1+ on a scale of 3.  Furthermore, there was no evidence, history, or x-ray evidence of recurrent patellar subluxation or dislocation.  Thus, a rating of 10 percent is warranted, and no higher, under DC 5257, as of October 2, 2014.  

The Board also finds that a separate compensable rating under DC 5003 for arthritis is warranted.  See VAOPGCPREC 9-98.  Here, x-rays findings conducted in conjunction with the October 2014 examination reflect degenerative arthritis of the right knee.  Range of motion testing reflected right knee flexion to 130 degrees and extension to 0 degrees, with noted painful motion beginning at 100 degrees.  Such findings under DC 5260 and 5261 warrant noncompensable ratings.  Thus, a separate rating of 10 percent is warranted under DC 5003 for the Veteran's arthritis in the service-connected right knee, as of October 2, 2014.  See 38 C.F.R. § 4.71a, DC 5003.  Because there is only one major joint involved (the right knee), and there are no incapacitating exacerbations, a 10 percent rating for the knee is the maximum available schedular disability rating under DC 5003.  38 C.F.R. § 4.71a.  

The Board has considered other possible rating codes for a higher rating as of October 2, 2014, for the Veteran's service-connected right knee disability.  There is no evidence of ankylosis.  At the October 2014 examination, range of motion testing showed right knee flexion to 130 degrees and extension to 0 degrees.  Such findings are not indicative of ankylosis.  Similarly, there is no evidence of flexion being limited to 30 degrees, extension limited to 15 degrees, dislocation of the semilunar cartilage, or impairment of the tibia and fibula for evaluation.  Thus, DCs 5256, 5258, 5260, 5261, and 5262 are not for application in this case and do not provide a higher rating for the service-connected right knee disability as of October 2, 2014.  See 38 C.F.R. § 4.71a, DCs 5256, 5258, 5260, 5261, and 5262 (2014).  

The Board has considered the Veteran's reports of pain during the October 2014 VA examination.  Specifically, the Veteran reported experiencing pain approximately 80 percent of the time.  The presence of pain, fatigue, weakness, and lack of endurance are contemplated in the current rating criteria.  What is of equal importance is the remaining functional use.  See Deluca, 8 Vet. App. at 206-07.  The October 2014 examiner concluded that there was no additional loss of motion on repetitive use of the knees, but there was the presence of functional loss and/or functional impairment of the right knee with contributing factors of lessened movement, pain on movement, and crepitus during range of motion testing.  As previously mentioned, range of motion testing reflected flexion to 130 degrees and extension to 0 degrees.  There is no indication that pain, due to the Veteran's service-connected knee disability has caused functional loss greater than that contemplated by the 10 percent rating assigned.  The degree of limitation of motion is contemplated in the current rating.  Therefore, the Board finds that the holding in DeLuca and the provisions of 38 C.F.R. §§ 4.40 and 4.45 does not provide a basis for a higher rating.  

The Veteran has submitted no evidence showing that his right knee disability has markedly interfered with his employment status beyond that interference contemplated by the assigned rating, and there is also no indication that this service-connected knee disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  Rather, all symptoms described above have been fully contemplated by the criteria of DCs 5003 and 5257, taking into account 38 C.F.R. §§ 4.40 and 4.45 as well.  A remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases is not appropriate.  See Thun v. Peake, 22 Vet. App. 11 (2008).  

Based on the foregoing, the Board finds that the Veteran is entitled to a compensable rating of 10 percent for his service-connected right knee disability under DC 5257 as of October 2, 2014, and a separate 10 percent rating for arthritis of the right knee as of October 2, 2014; therefore, his appeal is granted to that extent.  The preponderance of the evidence is against the claim for a compensable rating prior to October 2, 2014, for the service-connected right knee disability, and the appeal is denied.  38 C.F.R. §§ 4.3, 4.7. 


ORDER

Service connection for hearing loss is denied.  

A compensable rating for status post right knee lateral meniscus tear, prior to October 2, 2014, is denied.  

A 10 percent rating for status post right knee lateral meniscus tear, as of October 2, 2014, is granted, subject to the laws and regulations governing the payment of monetary awards.  

A separate 10 percent rating for degenerative joint disease (arthritis) of the service-connected right knee is granted, subject to the laws and regulations governing the payment of monetary awards.  


REMAND

Remand is required for issuance of a statement of the case (SOC) on the issue of entitlement to an initial compensable rating prior to December 23, 2010, and 20 percent from November 26, 2013, for urethral stricture, previously claimed as a urinary tract disorder.  In April 2014, the Veteran expressed disagreement with an April 2014 rating decision that discussed the claim; however, no SOC has been issued addressing the claim.  Manlicon v. West, 12 Vet. App. 238 (1999).

Remand is also required in order to obtain an additional medical opinion for the Veteran's service connection claim for a bilateral elbow disability.  In the November 2013 VA examination report, the examiner diagnosed the Veteran with both bilateral carpal tunnel syndrome and bilateral epicondylitis.  While the examiner provided a medical nexus opinion regarding the Veteran's bilateral carpal tunnel syndrome, no nexus opinion was given for the bilateral epicondylitis.  Therefore, a remand is warranted for an additional supplemental opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the electronic file to the examiner who conducted the November 2013 VA examination.  IF THE November 2013 EXAMINER IS AVAILABLE, HE/SHE MAY CONDUCT A RECORDS REVIEW AND RESPOND TO THE QUESTIONS BELOW.  IF THE NOVEMBER 2013 EXAMINER OTHERWISE FINDS IT NECESSARY, HE SHOULD CONDUCT FURTHER EXAMINATION OF THE VETERAN TO RESPOND TO THE QUESTIONS BELOW.  If that examiner is not available, schedule the Veteran for a VA orthopedic or similarly specialized examination, to be conducted by a qualified examiner.  The electronic file, to include a copy of this remand must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.  The following considerations will govern the examination: 

a.  After reviewing the records, examining the Veteran if necessary, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to the following question: 

(i) Whether it is at least as likely as not (50 percent probability or greater) that any bilateral elbow disorder, to specifically include, bilateral epicondylitis, had its clinical onset during active service or is related to any disease, event, or injury during service.  

(ii).  The examiner should consider the Veteran's entire medical history concerning bilateral elbow symptomatology.  

b.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.  

2.  Issue a SOC to the Veteran and representative, addressing the issue of entitlement to an initial compensable rating prior to December 23, 2010, and 20 percent from November 26, 2013, for urethral stricture, previously claimed as a urinary tract disorder.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.  

3.  After accomplishing any additional development deemed appropriate, readjudicate the claim remaining on appeal.  If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


